UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarterly Period Ended March 31, 2017 or ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from to Commission File Number:333-206260 FIRST FOODS GROUP, INC. (Exact name of registrant as specified in its charter) NEVADA 47-4145514 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 720 Monroe Street, Suite E210
